                    Case 2:21-mc-00126 Document 2 Filed 09/21/21 Page 1 of 1

                               UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF VERMONT



___________________
In re:
      Marcus Polite                                                  Case # 2:21-mc-126
____________________
                                               ORDER
                             Granting a Time-Limited Waiver of PACER Fee
         This matter is before the Court on the application and request by Marcus Polite for exemption
from the fees imposed by the Electronic Public Access fee schedule adopted by the Judicial
Conference of the United States Courts.
   Based on the application, THE COURT FINDS that Marcus Polite as a graduate student
performing pertinent research at The University of Missouri falls within the class of users listed in the
fee schedule as being eligible for a fee exemption. Additionally, Marcus Polite has demonstrated that
an exemption is necessary in order to avoid unreasonable burdens and to promote public access to
information. Accordingly, THE COURT ORDERS that Marcus Polite shall be exempt from the
payment of fees for access via PACER to the electronic case files maintained in this Court, to the
extent such use is incurred in the course of Economics graduate course He shall not be exempt from
the payment of fees incurred in connection with other uses of the PACER system in this court.
   IT IS FURTHER ORDERED that the following limitations apply to this exemption:
   1. This fee exemption applies only to Marcus Polite and is valid only for the purposes stated above.
   2. This fee exemption applies only to the electronic case files of this court that are available through
the PACER system.
   3. By accepting this exemption, Marcus Polite agrees not to sell for profit any data obtained as a
result of receiving this exemption.
   4. Marcus Polite is prohibited from transferring any data obtained as a result of receiving this
exemption, including redistribution via internet-based databases.
   5. This exemption is valid until
   IT IS FURTHER ORDERED that this exemption expires on December 1, 2021, and the Court
may, in its discretion, terminate this exemption at any time.
   THE CLERK IS DIRECTED to send a copy of this Order to the PACER Service Center.

                                                                     _________________________
September 21, 2021                                                   Colleen A. Brown
Burlington, Vermont                                                  United States Bankruptcy Judge
                                                      1
